     Case 2:18-cv-00580-KJM-DB Document 23 Filed 09/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TONY KHONG,                                       No. 2:18-cv-0580 KJM DB P
12                       Petitioner,
13           v.                                         ORDER
14    SCOTT FRAUENHEIM,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed this application for a writ of habeas

18   corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate Judge as

19   provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 10, 2019, the magistrate judge filed findings and recommendations, which were

21   served on all parties and which contained notice to all parties that any objections to the findings

22   and recommendations were to be filed within fourteen days. Petitioner has filed objections to the

23   findings and recommendations.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

26   findings and recommendations to be supported by the record and by proper analysis.

27          Under Rule 11(a) of the Federal Rules Governing Section 2254 Cases, the court has

28   considered whether to issue a certificate of appealability. Before petitioner can appeal this
                                                        1
     Case 2:18-cv-00580-KJM-DB Document 23 Filed 09/08/20 Page 2 of 2

 1   decision, a certificate of appealability must issue. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).
 2   Where the petition is denied on the merits, a certificate of appealability may issue under
 3   28 U.S.C. § 2253 “only if the applicant has made a substantial showing of the denial of a
 4   constitutional right.” 28 U.S.C. § 2253(c)(2). The court must either issue a certificate of
 5   appealability indicating which issues satisfy the required showing or must state the reasons why
 6   such a certificate should not issue. See Fed. R. App. P. 22(b). Where the petition is dismissed on
 7   procedural grounds, a certificate of appealability “should issue if the prisoner can show: (1) ‘that
 8   jurists of reason would find it debatable whether the district court was correct in its procedural
 9   ruling’; and (2) ‘that jurists of reason would find it debatable whether the petition states a valid
10   claim of the denial of a constitutional right.’” Morris v. Woodford, 229 F.3d 775, 780 (9th Cir.
11   2000) (quoting Slack v. McDaniel, 529 U.S. 473, 120 S.Ct. 1595, 1604 (2000)). For the reasons
12   set forth in the magistrate judge’s findings and recommendations, the court finds that issuance of
13   a certificate of appealability is not warranted in this case.
14           Accordingly, IT IS HEREBY ORDERED that:
15           1. The findings and recommendations filed June 10, 2019, are adopted in full;
16           2. Petitioner’s petition for a writ of habeas corpus is denied; and
17           3. The court declines to issue the certificate of appealability referenced in 28 U.S.C.
18   § 2253.
19   DATED: September 7, 2020.
20

21

22

23

24

25

26

27

28
                                                         2
